Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the front upper suspension connection fabrication for a space frame of a haul truck in claim 1 including especially the construction of front strut attachment point located below the top rear mounting surface and the top front mounting surface configured to pivotably attach a front strut of a front suspension system, wherein the front strut attachment point includes: a hole passing through the top rear mounting surface, a coaxial hole passing through the top front mounting surface, and a front strut attachment pin configured to pass through the top rear mounting surface, the top front mounting surface, and a top mounting hole integral to the front strut is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of the space frame of a rear haul truck in claim 8 including especially the construction of each of the first and second front upper suspension connection fabrications includes: a bottom interface adapted to weldably attach to a front lower suspension connection fabrication, a tear plate having a top rear mounting surface adapted to weldably attach to a front upper frame connection fabrication, and a lower rear mounting surface below the top rear mounting surface adapted to weldably attach an 
The recitations of the specific features method regarding a front upper suspension connection in claim 15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612             






1. A front upper suspension connection fabrication for a space frame of a haul truck comprising: a bottom surface configured to weldably attach to a front lower suspension connection fabrication; a top rear mounting surface configured to weldably attach to a front upper frame connection fabrication; a top front mounting surface configured to weldably attach to a horizontal front frame tube; a front strut attachment point located below the top rear mounting surface and the top front mounting surface configured to pivotably attach a front strut of a front suspension system, wherein the front strut attachment point includes: a hole passing through the top rear mounting surface, a coaxial hole passing through the top front mounting surface, and a front strut attachment pin configured to pass through the top rear mounting surface, the top front mounting surface, and a top mounting hole integral to the front strut; and a lower rear mounting surface located below the top rear mounting surface configured to weldably attach an angled front frame tube that connects the front upper suspension connection fabrication to a front lower frame connection casting.
8. A space frame of a rear haul truck comprising: a first front upper suspension connection fabrication; and a second front upper suspension connection fabrication spaced from the first front upper suspension connection fabrication in a width direction of the space frame, wherein each of the first and second front upper suspension connection fabrications includes: a bottom interface adapted to weldably attach to a front lower suspension connection fabrication, a tear plate having a top rear mounting surface adapted to weldably attach to a front upper frame connection fabrication, and a lower rear mounting surface below the top rear mounting surface adapted to weldably attach an angled front frame tube, a front plate having a top front mounting surface adapted to weldably attach to a horizontal front frame tube, and a front strut attachment interface located below the top rear mounting surface and the top front mounting surface adapted to pivotably attach a front strut of a front suspension system, wherein the front strut attachment interface has a first hole in the rear plate and a second hole in the front plate, the first and second holes being coaxial, and wherein the front strut attachment interfaces of the first and second front upper suspension connection fabrications face outward in opposite directions in the width direction of the space frame.
15. A method regarding a front upper suspension connection comprising: providing a top segment of the front upper suspension connection; and providing a bottom segment of the front upper suspension connection, the bottom segment being below and in direct contact with the top segment, wherein